DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as “Prior Art” or “Related Art” because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0134607 A1 Ishihara (herein “Ishihara”).
Regarding claim 7, Ishihara discloses an optical fiber probe (6) comprising:

a first fiber (37, Fig. 9) configured to expand the inputted light; 
10a GRIN fiber (16) configured to focus the expanded light; 
a second fiber (37, Fig. 9); and 
a transparent window (18) coupled to the cylindrical surface of the second fiber and configured to reduce astigmatism for the totally reflected light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0134607 A1 Ishihara (herein “Ishihara”) in view of US 5,912,764 Togino (herein “Togino”).
Regarding claims 1 and 2, Ishihara discloses in Fig. 3, an optical fiber probe (6) comprising:
an optical fiber (14) configured to receive light inputted from a light source;
a reflection part (17) configured to reflect the inputted light in the direction of a cylindrical surface; and
a transparent window (18) comprising an incidence surface and an output surface, the incidence surface coupled to the cylindrical surface of the reflection part.
Ishihara is silent as to the output surface comprising a concave or convex curvature thereof different from a curvature of the cylindrical surface. However, Togino discloses an endoscope optical system having an output surface (8) comprising a curvature thereof different from a curvature of the 
Regarding claim 3, Ishihara and Togino are silent as to a refractive index of the 15transparent window is determined by refractive indexes of the reflection part and air. However, both the reflection part and air would impact the refractive indexes. It would have been obvious to one of ordinary skill in the art to factor this in and adjust the refractive index of the window accordingly so as to ensure accurate results.
 Regarding claims 4, 5, and 9, Ishihara is silent as to the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection. However, Togino discloses the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection (col. 4, lines 39-58). It would have been obvious to one of ordinary skill in the art to have the light undergo total reflection so as to maximize the output signal. 
Regarding claim 6, Ishihara and Togino are silent as to the transparent window is of an 5epoxy resin material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use epoxy resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Epoxy resin is well known, readily, available, cost effective, and has known properties. 
Ishihara is silent as to the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection. However, Togino discloses the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection (col. 4, lines 39-58). It would have been obvious to one of ordinary skill in the art to have the light undergo total reflection so as to maximize the output signal. 

. 

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/72076 A1 Brugger et al. (herein “Brugger”).
Regarding claims 10, 13, and 14, Brugger discloses a method for manufacturing an optical fiber probe, the method comprising: 5contacting a cylindrical surface of an optical fiber probe, the cylindrical surface configured to output light inputted to the optical fiber probe; and 10separating the optical fiber probe from the substrate (see English translation of document).
Brugger is silent as to using an epoxy resin material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use epoxy resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Epoxy resins are well known, readily, available, cost effective, and have known properties. Optimizing the amount of resin to be used would require only routine skill in the art, as too little would be ineffective, and too much would be bulky.
Regarding claim 11, Brugger discloses coating a PDMS in a liquid state onto a second substrate; and 15manufacturing the first substrate by hardening the PDMS, wherein the second substrate comprises a concave shape, a convex shape or a flat shape (see page 9, flat shape shown in figures).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/Eric Wong/Primary Examiner, Art Unit 2883